DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 6/26/2022 has been entered. The Applicant amended claims 1 and 5, and cancelled claims 2-4.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the argument is based on new amendment. New ground of rejection has been made and applicant's argument is moot in view of the new ground of rejection necessitated by the amendments.
Specification
The Applicant corrected the incorrect identification number of elements in ¶ [0021]. Therefore, the objection of the specification has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Minikey, JR. et al. (US 2011/0141381) in view of Takeko et al. (US 2009/0142517).
Regarding claim 1, Minikey teaches a rearview mirror (refer to US 2011/0141381, Automotive Rearview Assemblies) comprising 
a shell with an opening (a rearview mirror assembly. FIG. 3A”, [0020]; housing 330 [0066], Fig. 3A shows opening inside the bezel 326; “the present invention may also be individually or collectively incorporated .. electro-optic mirrors ... rearview assemblies or windows” [0066], automotive rearview mirror assembly housing 382a, 382b, [0067], Figs. 3B-C).
a display light-emitting structure installed in the shell (“FIGS. 6(A-C) schematically illustrate, in exploded views, embodiments of a light source of the present invention”, [0025]; “light emitter 612 or an array 614 of light emitters such as LEDs emits light 616”, guided light 622, lightguide 620, [0080]; Figure shows light-emitting structure installed in the shell below display 150), 
a protective structure (Fig. 3C shows protective structure, “outside mirror assembly may comprise a first substrate 362a, 362b secured in a spaced apart relationship with a second substrate 364 via a primary seal 366 to form a chamber therebetween … An electro-optic medium is enclosed in the chamber and the fill port(s) are sealingly closed via a plug material” [0067]; “FIGS. 9(A-G) schematically illustrate … mirror elements of a rearview mirror assembly of the invention”, [0028]; Fig. 9(G) shows a protective structure “glass plate 982”, [0109]; “by disposing the laminate 914 and the plate 982 … and sealing the non-uniform peripheral gap along the edge of the plates 904 and 982 with a perimeter seal 964”, [0109]; Fig. 10, “glass substrate 1022”, [0110]), and 
a reflective polarizing structure installed at the opening, (“light sources of the present invention may be mostly advantageously utilized in an assembly employing a mirror system that itself contains an RP such as an APBF”, [0079]; FIGS. 9(A-G), a mirror system employed ... "RP" refers to a layer of reflective polarizer such as APBF, the RP 902, [0109]; “mirror system may include constructions such as [G/RP/air/G] or [G/RP/G/air/G/ITO/EC/ITO/G]”, [0109]. FIG. 20 shows ... employing a reflective polarizer, [0039], RP 662, [0092] FIG. 7C;),
wherein the reflective polarizing structure is a single layer made of both reflective material and polarizing material (a layer of reflective polarizer such as APBF, the RP 902, [0109]; Figs. 9A-G show that a single layer RP 902. It is known to art that reflective polarizers transmit the desired polarization and reflect the rest… see [0079] and Fig. 6(A-C); reflective polarizer transmitting light having a first polarization and reflecting light having a second polarization, [claim 4]),
the protective structure comprises an outer glass layer (protective layer Fig. 9G shows an outer glass layer 982 and Fig. 10 shows an outer glass layer 1022; “glass plates 982” [0109]; “by disposing the laminate 914 and the plate 982 at an appropriate angle A and sealing the non-uniform peripheral gap along the edge of the plates 904 and 982 with a perimeter seal 964”, [0109]; Fig. 10 shows outer layer 1022 a “thick glass substrate 1022”, [0110]), the outer glass layer (982, Fig. 9G), the reflective polarizing structure (RP 902), and the display light-emitting structure (LCD 150) are in sequence (see Fig. 9G, 982, 902 and 150 are in sequence); the outer glass layer (982) is an outermost layer that is towards a viewer (Fig. 9G shows the outer glass layer 982 and a driver/viewer 115, [0063]) and 
the reflective polarizing structure is attached to the outer glass layer (Fig. 9(G) shows attached by adhesive material, the reflective polarizing structure 902 is attached to one of the outer glass layer 982; “The wedge-shaped cavity 972 may be formed, for example, by disposing the laminate 914 and the plate 982 at an appropriate angle A and sealing the non-uniform peripheral gap along the edge of the plates 904 and 982 with a perimeter seal 964. It would be appreciated that any air-gap (“including the wedge-shaped air-gap), once formed, may be filled with a clear adhesive material”, [0109])
Minikey shows in the polarizing structure, and the display light-emitting structure are in sequence but doesn’t explicitly teach layers are laminated in sequence.
Minikey and Takeko are related as optical sheet and display. 
Takeko teaches the outer glass layer, the polarizing structure and the display structure are laminated in sequence (Fig. 3; “example of a layer structure of an optical laminate according to the present invention”, [0025], “polarizer 13/protection film 14 is laminated on one surface of the liquid crystal display glass cell 35 with .. adhesion layer 11”, [0118]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Minikey to include the layer structure are laminated in sequence as taught by Takeko for the predictable result of improving the quality and reliability of the display, and minimize thickness of the layered display as taught by Takeko in [0005], [0010] and [0089], “an optical laminate obtained by bonding polarizing films to the surface of a liquid crystal display glass cell with interposing this adhesive is suppressed in generation of white spots even when the laminate is exposed to a high temperature dry condition and a high temperature high humidity condition.[0005]; it is advantageous to form each of the adhesion layers from an adhesive having a high gel content, [0010]; contribute to the thinning of the overall optical laminate which is obtained by bonding the adhesion layer to the liquid crystal display glass cell [0089]”.
Regarding claim 5, the rearview mirror according to claim 1 is rejected (see above).
Minikey in view of Takeko teaches the microscope apparatus according to claim 1.
Minikey further teaches the rearview mirror according to claim 1, further comprising an adhesive layer located between the outer glass layer (Fig. 9G, layer 982) and the reflective polarizing structure (“"RP" refers to a layer of reflective polarizer such as APBF” … “APBF 902”; “cavity 972 …filled with a clear adhesive material”, [0109]), whereby the outer glass layer and the reflective polarizing structure are adhered to each other (see Fig. 9G)).
Regarding claim 6, the rearview mirror according to claim 1 is rejected (see above).
Minikey in view of Takeko teaches the microscope apparatus according to claim 1.
Minikey further teaches the rearview mirror according to claim 1, wherein the protective layer further comprises an inner glass layer (Fig. 9G, glass substrate 904), the reflective polarizing structure (Fig. 9G, “"RP" refers to a layer of reflective polarizer such as APBF” … “APBF 902”, [0109]) is located between the outer glass layer (982) and the inner glass layer (904), and the outer glass layer, the reflective polarizing structure and the inner glass layer are adhered in sequence (Fig. 9G shows 982, 902 and 904 are adhered in sequence).
Regarding claim 8, the rearview mirror according to claim 1 is rejected (see above).
Minikey in view of Takeko teaches the microscope apparatus according to claim 1.
Minikey further teaches a vehicle, comprising a vehicle body and at least one rearview mirror mounted on the vehicle body, wherein the rearview mirror is claimed as in claim 1 (“An EC-mirror assembly used inside the vehicle is usually adapted to be installed on a motor vehicle in a conventional manner so as to face the rear of the vehicle and to be viewed by the driver”, [0064]; “embodiments of the invention may be configured within a vehicular rearview assembly including at least one additional device such as, without limitation, an interior illumination assembly”, [0128]; “FIGS. 3(A-D) show embodiments of a rearview mirror assembly”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Minikey, JR. et al. in view of Takeko as applied to claim 1, and further in view of Lee et al. (US 2009/0296023).
Regarding claim 7, the rearview mirror according to claim 6 is rejected (see above).
Minikey in view of Takeko teaches the microscope apparatus according to claim 6.
Minikey further teaches the rearview mirror according to claim 6, further comprising a first adhesive layer (Fig. 9G, 972; “cavity 972 may be formed, for example, … may be filled with a clear adhesive material”, [0109]) by which the outer glass layer (982) is adhered to the reflective polarizing structure (RP 902, see Fig. 9G), and the reflective polarizing structure (902 ) is attached to the inner glass layer (glass substrate 904, [0109], Fig. 9G).
Minikey in view of Takeko doesn’t explicitly teach a second adhesive layer by which the reflective polarizing structure is adhered to the inner glass layer.
Minikey and Lee are related as optical sheet and display.
Lee teaches the display comprising a first adhesive layer on top by which the outer layer (330) is adhered to the reflective polarizing structure (310), and a second adhesive layer (340) by which the reflective polarizing structure is adhered to the inner layer (“FIG. 4 is a cross-sectional view of an optical sheet 300” [0085], “a first adhesive layer 330 on the reflective polarizing film 310, … a second adhesive layer 340 under the reflective polarizing film 310”, [0086-0087]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Minikey to include a first adhesive layer by which the outer glass layer is adhered to the reflective polarizing structure, and a second adhesive layer by which the reflective polarizing structure is adhered to the inner glass layer, as taught by Lee for the predictable result of improving the luminance uniformity of the light and light diffusion efficiency and display quality, as taught by Lee in [0010] and [0137].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                           

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.A./Examiner, Art Unit 2872     

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872